DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/18/2020.  These drawings are acceptable.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrases which can be implied, “aspects of the disclosure provide…”.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7, 9, 10, 12, 13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 2020/0213591 A1, hereafter Sun, further in view of Pang et al. US 2015/0373357 A1, hereafter Pang.

Regarding claim 1, Sun discloses a method for video decoding in a decoder (decoding process 200) [0031], comprising: 
decoding prediction information for a current block in a current picture that is a part of a coded video sequence (derives a prediction block 204 by applying a prediction method) [0032]; 
determining whether the current block is coded in an intra block copy (IBC) mode based on the prediction information (selectively utilizing different context models based on the signaling i.e.,…the current picture referencing; a current picture referencing (CPR), which may also be referred to as an intra block copy (IBC) mode); for inter-prediction mode, such as the CPR, the process may proceed as described in FIG. 11; determine prediction mode based on predication mode flag 1302;) [0024; 0041; 0068; FIG. 14]; 
responsive to the current block not being coded in the IBC mode (determine prediction mode based on predication mode flag 1302) [FIG. 14], 
determining whether a size of the current block is above a threshold (determine characteristic of CU 1102 1306 1314; at block 1102, a characteristic of a CU, such as a size of the CU, may be determined and whether the characteristic of the CU meets a corresponding threshold may be determined at 1104) [0061],
determining a context model based on a determination that the size of the current block is not above the threshold (if the characteristic of the CU is determined not be meet the corresponding threshold at block 1104, then a second context model may be selected at block 1108).
However, while Sun discloses comparing the size of a block after an IBC flag mode determination to determine a context model [FIG. 14], Sun fails to explicitly disclose determining that the current block is coded in an intra prediction mode based on a determination that the size of the current block is not above the threshold; and reconstructing the current block based on the intra prediction mode.
Pang, in an analogous environment, discloses determining that the current block is coded in an intra prediction mode based on a determination that the size of the current block is not above the threshold (determining to perform the intra-picture prediction on the video data using the intra-block prediction, and the prediction unit size being less than a threshold) [0096]; and 
reconstructing the current block based on the intra prediction mode (decode the prediction unit of the portion of encoded video data according to the determined prediction mode 608) [FIG. 6].
Sun and Pang are analogous because they are both related to IBC.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intraprediction size determination, as disclosed by Pang, with the invention disclosed by Sun, the motivation being better coding efficiency [0004].

Regarding claim 2, Sun and Pang address all of the features with respect to claim 1 as outlined above.
Sun further discloses the prediction information comprises a group type and an IBC flag indicating whether the IBC mode is enabled for the current block (determine prediction mode based on predication mode flag 1302) [FIG. 14], and the group type comprises a slice type, a tile type, or a tile group type (slice type may be considered as a P slice (predicted picture) [0042].

Regarding claim 4, Sun and Pang address all of the features with respect to claim 1 as outlined above.
Sun further discloses responsive to the current block not being coded in the IBC mode, determining a prediction mode of the current block based on a prediction mode flag when included in the prediction information (determine prediction mode based on predication mode flag 1302; slice type may be considered as a P slice (predicted picture)) [FIG. 14; 0042]

Regarding claim 5, Sun and Pang address all of the features with respect to claim 2 as outlined above.
Sun further discloses the prediction information comprises a sequence parameter set (SPS) IBC enabled flag that indicates whether the IBC mode is enabled in the SPS (an adaptive motion vector resolution (AMVR) for the CPR mode is enabled when the sequence parameter set (SPS) flag is on) [0042].

Regarding claim 7, Sun and Pang address all of the features with respect to claim 2 as outlined above.
Pang further discloses the determining whether the current block is coded in the IBC mode comprises: responsive to the prediction information indicating that the tile type included in the group type for the current block is a non-I tile type and the IBC flag for the current block is not included, determining the current block is not coded in the IBC mode (receive, in the video bitstream, an indication that inter-picture bi-prediction is disabled for a portion of the encoded video data 604; determine, based on the indication, a prediction mode for predicting a prediction unit of the portion of encoded video data 606) [FIG. 6].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the prediction mode indicators, as disclosed by Pang, with the invention disclosed by Sun, the motivation being better coding efficiency [0004].

Claims 9, 10, 12, 13, and 15 are drawn to an apparatus adapted to implement the method as claimed in claims 1, 2, 4, 5, and 7, and are therefore rejected in the same manner as above.  However, the claims also recite processing circuitry, which Sun also teaches (processor(s) 1702) [FIG. 17].

Claims 17, 18, and 20 are drawn to a non-transitory computer readable storage medium storing a program adapted to implement the method as claimed in claims 1, 2, and 4, and are therefore rejected in the same manner as above.  However, the claims also recite a processor, which Sun also teaches (processor(s) 1702) [FIG. 17].

Allowable Subject Matter
Claims 3, 6, 8, 11, 14, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: regarding claims 3, 11, and 19, the prior art fails to 

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
Yu et al. US 2015/0139296 A1 discloses determining whether intrablock copy has been enabled through reviewing syntax for an intra coding block flag
Li et al. US 2017/0302935 A1 discloses using a first coding scheme when intra block copying mode is employed in a slice and using a second coding scheme when coding a slice of an intra prediction type
Ye et al. US 2017/0195677 A1 discloses intra block copy with flipping

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEFAN GADOMSKI
Examiner
Art Unit 2485